Wilde, J.
This case depends upon the construction to oe given to the last will and testament of Leonard Sawyer, by which he gave and bequeathed to his wife the use of all his estate, both real and personal, as long as she should remain his widow, excepting one hundred dollars. By a subsequent clause in the will, he gave all his estate, which should remain after the death of his wife, or after she should cease to be his widow, to his children. Under these clauses of the will, the plaintiff claims of the executor the balance of his account, as settled and allowed in the probate office.
° It is contended for the plaintiff, that the widow took an estate for life in the real and personal estate, and that she is entitled to the use and possession of both, during her life, or until she shall cease to be the widow of the testator. This may be admitted as to the real estate, and also as to the personal estate, excepting the money in the hands of the executor; but as to that, we think, the executor is to be considered as a trustee, by a plain implication in the will, to hold the principal, during the wife’s life or widowhood, for the children ; and that she is only entitled to the interest. It was manifestly the intention of the testator to give to his wife the income of his estate only. The case cannot be distinguished in principle from Saunderson v. Stearns, 6 Mass. 37 ; Hall v. Cushing, 9 Pick. 395; and Nash v. Cutler, 19 Pick. 67.

Plaintiff nonsuit.